DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the appeal brief filed on 4/5/2022. Claims 1-2, 4-11, 13, 15-19, and 21-24 are presently pending and are presented for examination. 	
In view of the appeal brief filed on 4/5/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Geepy Pe/               Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                         

Response to Arguments
Applicant’s arguments, see appeal brief, filed 4/5/2022, with respect to the rejection(s) of claim(s) 1 and 15 under Newman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Minarcin et al. (US-2011/0251770; hereinafter Minarcin; already of record).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-19, 21, 22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 16, 19, 21, and 22, the definition of “effective mass” is unclear and while the term has referenced, the intended definition has not been provided for definitiveness.  The Examiner recommends amending the claims where applicable, to include an elaboration similar to that as provided in claim 2, such as “…the mass of the electrified vehicle is an effective mass…”.
Claims 17-18 are also rejected since the claims are dependent on a previously rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 13, 15-16, 19, 21-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minarcin et al. (US-2011/0251770; hereinafter Minarcin; already of record).
Regarding claim 1, Minarcin discloses an electrified vehicle (see Minarcin at least Abs), comprising: 
an energy recovery mechanism configured to apply a negative wheel torque up to a negative wheel torque threshold (see Minarcin at least [0032], [0036], [0042]-[0045], and Fig 2; regenerative braking units 106 coupled to controller 104; process 200 implementing a both minimum and maximum regenerative braking values, which serve as thresholds for negative wheel torque); and 
a controller configured to selectively increase the negative wheel torque threshold based on a mass of the electrified vehicle (see Minarcin at least [0041]-[0045]; both minimum and maximum regenerative braking torque values dependent upon vehicle mass; the maximum regenerative braking torque equation showing the mass of the vehicle being directly proportional), 
the energy recovery mechanism is a regenerative braking system configured to selectively resist rotation of at least one wheel of the electrified vehicle (see Minarcin at least [0014], [0032], and [0024] where regenerative braking units are activated based upon an operators pedal movement, causing the braking units to apply a negative torque to a wheel).
Regarding claim 11, Minarcin discloses the electrified vehicle as recited in claim 1, wherein the energy recovery mechanism is configured to apply a negative torque to at least one wheel of the electrified vehicle (see Minarcin at least [0014], [0032], and [0024] where regenerative braking units are activated based upon an operators pedal movement, causing the braking units to apply a negative torque to a wheel).
Regarding claim 13, Minarcin discloses the electrified vehicle as recited in claim 1, further comprising a battery pack, wherein the controller is configured to selectively direct power from the energy recovery mechanism to the battery pack (see Minarcin at least [0033]).
Regarding claim 21, Minarcin discloses the electrified vehicle as recited in claim 1, wherein: 
when an estimated effective mass of the electrified vehicle exceeds an equivalent test weight by a predetermined amount, the is controller configured to increase the negative wheel torque threshold in excess of an original, manufacturer-set negative wheel torque threshold (see Minarcin at least [0041]-[0042] which indicates an increase in a pre-established regenerative braking threshold as the mass of vehicle surpasses a pre-established value), and 
when the estimated effective mass of the electrified vehicle is equal to or less than the equivalent test weight, the controller is configured to determine that the negative wheel torque threshold should not be increased above the original manufacturer-set negative wheel torque threshold (see Minarcin at least [0041]-[0042] which indicates the regenerative braking threshold remaining constant as a vehicle mass remains unchanged, according to manufacturer specifications, look-up tables, and/or other information stored in the memory).
Regarding claim 15, Minarcin discloses a method (see Minarcin at least Abs), comprising: 
applying a negative wheel torque from an energy recovery mechanism to at least one wheel of an electrified vehicle at a level up to a negative wheel torque threshold (see Minarcin at least [0014], [0032], [0036], [0042]-[0045], [0024], and Fig 2; regenerative braking units 106 coupled to controller 104 activated upon an operator’s pedal movement, causing braking units to apply a negative wheel torque; process 200 implementing a both minimum and maximum regenerative braking values, which serve as thresholds for negative wheel torque); 
increasing the negative wheel torque threshold based on a mass of the electrified vehicle (see Minarcin at least [0041]-[0045]; both minimum and maximum regenerative braking torque values dependent upon vehicle mass; the maximum regenerative braking torque equation showing the mass of the vehicle being directly proportional), 
wherein the energy recovery mechanism is a regenerative braking system configured to selectively resist rotation of at least one wheel of the electrified vehicle (see Minarcin at least [0014], [0032], and [0024] where regenerative braking units are activated based upon an operators pedal movement, causing the braking units to apply a negative torque to a wheel). 
Regarding claim 16, Minarcin discloses the method as recited in claim 15, further comprising: 
estimating an effective mass of the electrified vehicle, and wherein the increasing step includes increasing the negative wheel torque threshold based on the estimated effective mass of the electrified vehicle (see Minarcin at least [0041]-[0044] vehicle mass determined in process 200, from which minimum and maximum regenerative braking values are continually re-established.  Assuming the relation between vehicle mass and regenerative braking values are established, when a vehicle exceeds a previously set mass, the predefined value, the regenerative braking value will also increase).
Regarding claim 19, Minarcin discloses the method as recited in claim 15, wherein the increasing step occurs when an effective mass of the electrified vehicle has increased relative to an equivalent test weight (see Minarcin at least [0041]-[0045] where the negative wheel torque increases with an increase in effective mass, that of which is specified by the manufacturer, look-up tables, and/or other information stored in the memory. The linear relationship between is shown in Equation 1 of Minarcin). 
Regarding claim 22, Minarcin discloses the method as recited in claim 15, wherein: 
the increasing step includes applying a negative wheel torque in excess of an original, manufacturer-set negative wheel torque threshold when an estimated effective mass of the electrified vehicle exceeds an equivalent test weight by a predetermined amount (see Minarcin at least [0041]-[0042] which indicates an increase in a pre-established regenerative braking threshold as the mass of vehicle surpasses a pre-established value); and 
the method further comprises determining that the negative wheel torque threshold should not be increased above the original manufacturer-set negative wheel torque threshold when the estimated effective mass of the electrified vehicle is equal to or less than the equivalent test weight (see Minarcin at least [0041]-[0042] which indicates the regenerative braking threshold remaining constant as a vehicle mass remains unchanged, according to manufacturer specifications, look-up tables, and/or other information stored in the memory).
Regarding claim 24, Minarcin discloses the method as recited in claim 15, wherein, when a braking request cannot be fully met by applying negative wheel torque at the negative wheel torque threshold, the method includes applying friction braking to meet the braking request (see Minarcin at least [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-6, 8-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Minarcin in view of Inoue et al. (US-2006/0287798; hereinafter Inoue; already of record).
Regarding claim 2, Minarcin discloses the electrified vehicle as recited in claim 1, wherein the mass of the electrified vehicle is an effective mass of the electrified vehicle (see Minarcin at least [0034] and [0041]) and …
While Minarcin discloses a controller that measures an effective mass via sensor signals, a measurement being more precise than an estimate, Minarcin does not explicitly disclose …the controller is configured to estimate the effective mass of the electrified vehicle.
Inoue, in the same field of endeavor, teaches …the controller is configured to estimate the effective mass of the electrified vehicle (see Inoue at least [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrified vehicle as disclosed by Minarcin with an effective mass as taught by Inoue to provide an accurate means of deceleration for a vehicle and its load (see Inoue at least [0006]).
Regarding claim 4, Minarcin in view of Inoue teach the electrified vehicle as recited in claim 2, wherein the controller is configured to estimate the effective mass by estimating the mass of the electrified vehicle and estimating the mass of a load towed by the electrified vehicle (see Inoue at least Fig 1B, [0084], and [0106] where all mass is considered in the calculation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the effective mass determination as disclosed by Minarcin with the incorporation of the mass of a towed load as taught by Inoue due to the significant increase in overall mass and therefore an increased dependence on the braking system and to be able to use the appropriate braking forces (see Inoue at least [0006]).
Regarding claim 5, Minarcin in view of Inoue teach the electrified vehicle as recited in claim 2, wherein the controller is configured to increase the negative wheel torque applied by the energy recovery mechanism when an estimate of the effective mass of the electrified vehicle exceeds a predefined value (see Minarcin at least [0041]-[0044] vehicle mass determined in process 200, from which minimum and maximum regenerative braking values are continually re-established.  Assuming the relation between vehicle mass and regenerative braking values are established, when a vehicle exceeds a previously set mass, the predefined value, the regenerative braking value will also increase).
Regarding claim 6, Minarcin in view of Inoue teach the electrified vehicle as recited in claim 5, wherein the predefined value is an equivalent test weight (see Minarcin at least [0041]-[0045] where the negative wheel torque increases with an increase in effective mass, that of which is specified by the manufacturer, look-up tables, and/or other information stored in the memory. The linear relationship between is shown in Equation 1 of Minarcin).
Regarding claim 8, Minarcin in view of Inoue teach the electrified vehicle as recited in claim 2, wherein, when estimating the effective mass of the electrified vehicle, the controller considers whether a trailer is attached to the electrified vehicle (see Inoue at least [0066] and [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrified vehicle as disclosed by Minarcin with the addition of a trailer and its mass as taught by Inoue when estimating an effective mass due to the relationship between mass and a required braking torque. If the effective mass did not include the mass of the attached trailer, the vehicle’s unadjusted braking forces would not allow for the consistent levels of pedal force or deceleration that may be desired by an operator (see Inoue at least [0064]).
Regarding claim 9, Minarcin in view of Inoue teach the electrified vehicle as recited in claim 2, wherein the controller is configured to estimate the effective mass of the electrified vehicle by interpreting signals from at least one load sensor mounted to the electrified vehicle (see Inoue at least [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrified vehicle as disclosed by Minarcin with a load sensor as taught by Inoue so that an effective mass of the vehicle can be calculated at a low cost with high reliability, based on the detected mass of a load (see Inoue at least ([0113]).
Regarding claim 10, Minarcin discloses the electrified vehicle as recited in claim 1.  However, Minarcin does not explicitly disclose the negative wheel torque threshold is based on a predefined maximum deceleration rate of the electrified vehicle.
Inoue, in the same field of endeavor, teaches the negative wheel torque threshold is based on a predefined maximum deceleration rate of the electrified vehicle (see Inoue at least [0100]-[0101] and Fig 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the torque threshold as disclosed by Minarcin with a maximum deceleration rate as taught by Inoue to avoid exceeding a maximum speed and applying an excessive amount of load on the vehicle’s generator (see Inoue at least ([0100]).
Regarding claim 18, Minarcin discloses the method as recited in claim 16.  However, Minarcin does not explicitly disclose the estimating step includes determining whether a trailer is attached to the electrified vehicle. 
Inoue, in the same field of endeavor, teaches the estimating step includes determining whether a trailer is attached to the electrified vehicle (see Inoue at least [0066] and [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Minarcin with the addition of a trailer and its mass as taught by Inoue when estimating an effective mass due to the relationship between mass and a required braking torque. If the effective mass did not include the mass of the attached trailer, the vehicle’s unadjusted braking forces would not allow for the consistent levels of pedal force or deceleration that may be desired by an operator (see Inoue at least [0064]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Minarcin in view of Inoue, as applied to claim 2 above, and further in view of Hawley et al. (US-2019/0039595; hereinafter Hawley).
Regarding claim 7, Minarcin in view of Inoue teach the electrified vehicle as recited in claim 2.  However, neither Minarcin nor Inoue explicitly disclose or teach the controller is configured to estimate the effective mass of the electrified vehicle by comparing a negative wheel torque level to a level of deceleration of the electrified vehicle.
Hawley, in the same field of endeavor, teaches the controller is configured to estimate the effective mass of the electrified vehicle by comparing a negative wheel torque level to a level of deceleration of the electrified vehicle (see Hawley at least [0063] where acceleration and wheel torque are used to calculate a vehicle mass, the vehicle mass including both the mass of the vehicle and a towed load, where applicable; wheel torque determined via sensors; deceleration determined via controller, split between regenerative braking and friction braking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrified vehicle as taught by Minarcin in view of Inoue with a mass determination as taught by Hawley to provide a more accurate mass determination based upon measurable values (see Hawley at least [0004]-[0005]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Minarcin in view of Hawley.
Regarding claim 17, Minarcin discloses the method as recited in claim 16.  However, Minarcin does not explicitly disclose the estimating step includes comparing a negative wheel torque level to a level of deceleration of the electrified vehicle.
Hawley, in the same field of endeavor, teaches the estimating step includes comparing a negative wheel torque level to a level of deceleration of the electrified vehicle (see Hawley at least [0063] where acceleration and wheel torque are used to calculate a vehicle mass, the vehicle mass including both the mass of the vehicle and a towed load, where applicable; wheel torque determined via sensors; deceleration determined via controller, split between regenerative braking and friction braking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Minarcin with a mass determination as taught by Hawley to provide a more accurate mass determination based upon measurable values (see Hawley at least [0004]-[0005]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Minarcin in view of Martinez et al. (US-2020/0070829; hereinafter Martinez; already of record).
Regarding claim 23, Minarcin discloses the electrified vehicle as recited in claim 1.  However, Minarcin does not explicitly disclose the negative wheel torque threshold is a level of negative wheel torque below which the energy recovery mechanism will not cause the vehicle to exhibit undue vibrations or noise.
Martinez, in the same field of endeavor, teaches the negative wheel torque threshold is a level of negative wheel torque below which the energy recovery mechanism will not cause the vehicle to exhibit undue vibrations or noise (see Martinez at least [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrified vehicle as disclosed by Minarcin with a negative wheel torque which does not exhibit undue vibrations or noise as taught by Martinez to reduce cabin noise and increase occupant comfort (see Martinez at least [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Toyota (US-2015/0283920) teaches a regenerative braking apparatus that applies gear shifting according to the relation between a vehicle’s deceleration rate and regenerative torque threshold value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        6/9/2022